In a proceeding under article 78 of the Civil Practice Act, to review a determination of the respondent State Rent Administrator which denied the petitioners’ application for a certificate of eviction, the petitioners appeal from an order of the Supreme Court, ICings County, entered February 23, 1962, which denied their petition and dismissed the proceeding. The application for the certificate of eviction had been made on the ground that, as a co-owner of the subject premises, the petitioner Marinelli sought in good faith the possession of the housing accommodation in question for herself and her family. Order affirmed, with $10 costs and disbursements. Ho opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.